        Case 1:20-cv-00452-BLW Document 25-4 Filed 10/30/20 Page 1 of 6
        Case 9:20-cv-00178-DLC Document 20-2 Filed 02/09/21 Page 1 of 6



LAWRENCE G. WASDEN
ATTORNEY GENERAL

STEVEN L. OLSEN
Chief of Civil Litigation Division

LESLIE M. HAYES, ISB #7995                               STEPHANIE C. NEMORE, ISB # 9080
Deputy Attorney General                                  Deputy Attorney General
Civil Litigation Division                                Idaho State Police
954 W. Jefferson Street, 2nd Floor                       700 South Stratford Drive
P.O. Box 83720                                           Meridian, Idaho 83642
Boise, Idaho 83720-0010                                  Telephone: (208) 884-7050
Telephone: (208) 334-2400                                Facsimile: (208) 884-7228
Facsimile: (208) 854-8073                                stephanie.nemore@isp.idaho.gov
leslie.hayes@ag.idaho.gov                                Attorney for Defendants
Attorney for Defendants

                          IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO

 JOHN DOE,                                          Case No. 1:20-cv-00452

            Plaintiff,                              DECLARATION OF CAROL REDDING
 vs.

 LAWRENCE WASDEN, Attorney General of
 the State of Idaho; KED WILLIS, Colonel of
 the Idaho State Police Bureau of Criminal
 Investigation; LELIA MCNEIL, Bureau Chief
 of the Idaho State Police Bureau of Criminal
 Investigation     and   the   INDIVIDUAL
 MEMBERS OF THE IDAHO CODE
 COMMISSION, all of the above in their
 official capacities,

            Defendants.



       I, Carol Redding, declare as follows:

       1.        I am over eighteen (18) years of age and competent to testify;

       2.        I make this declaration based on my personal knowledge;
Case 1:20-cv-00452-BLW Document 25-4 Filed 10/30/20 Page 2 of 6
Case 9:20-cv-00178-DLC Document 20-2 Filed 02/09/21 Page 2 of 6



3.   I am employed by the Idaho State Police, Bureau of Criminal Identification

     ("BCI"), Idaho Central Sex Offender Registry ("SOR”), as the Criminal Records

     Supervisor and have been in this position since November 2013, and I began

     working for the SOR in other capacities in February 2007;

4.   My duties as the SOR Supervisor include being a custodian of the records for the

     unit, which is housed and maintained by the Bureau of Criminal Identification

     ("BCI");

5.   As a public office of a public agency, the BCI/SOR maintains records, reports,

     statements, and data compilations in various forms that set forth its regularly

     conducted and regularly recorded activities, and matters observed pursuant to a

     duty imposed by law and as to which there is a duty to report pursuant to Idaho

     Code § 18-8301, et. seq.;

6.   For all cases where a substantially equivalent determination needs to be made, the

     Technical Records Specialist 1 (“TRS1”) in the SOR gathers the information

     needed to make this determination – this is often referred to as a substantially

     equivalent “write-up” or “work-up.” The TRS1 reviews and analyzes it, and makes

     a recommendation in writing to Bureau Chief McNeill as to sex offender

     registration in Idaho;

7.   Prior to the write-up reaching me, it is then reviewed by a Technical Records

     Specialist 2 (“TRS2”), referred to at the SOR as a “lead,” for accuracy and

     completeness and if it meets that standard, the write-up is then provided to me;

8.   The SOR received Doe’s initial registration forms from the Idaho Department of

     Corrections upon his release from prison in                 , at that point the SOR
Case 1:20-cv-00452-BLW Document 25-4 Filed 10/30/20 Page 3 of 6
Case 9:20-cv-00178-DLC Document 20-2 Filed 02/09/21 Page 3 of 6



      began the process to determine whether the crime he was convicted of in

                  was substantially equivalent to an offense in Idaho that requires sex

      offender registration;

9.    Attached as Exhibits 2 and 3 are true and correct copies of Doe’s Initial Idaho Sex

      Offender Registration forms;

10.   The SOR staff conducted a criminal history search, contacted the other jurisdiction

      for any judgements, convictions, charges, and police reports related to any sex

      crimes committed by Doe;

11.   Attached as Exhibit 4 is a true and correct copy of Doe’s Criminal History Record

      (inquiry) National Crime Information Center Records dated January 8, 2020. The

      Criminal History Record is used to confirm the existence of the conviction in

                 , to determine whether the individual is required to register in another state

      at the time he/she comes to Idaho and to determine whether there are additional

      convictions that he/she may be required to register for;

12.   Attached as Exhibits 5 and 6 are true and correct copies of Doe’s Judgment

      Suspending Sentence dated                             and Judgment and Commitment

      upon Revocation of Probation dated                      for his out of state conviction;

13.   Attached as Exhibits 7 and 8 are true and correct copies of the charges brought

      against Doe by his state of conviction, State of

                                   Indictment, Second Degree Rape, dated                   and

      State of                                    Information, dated            ;
Case 1:20-cv-00452-BLW Document 25-4 Filed 10/30/20 Page 4 of 6
Case 9:20-cv-00178-DLC Document 20-2 Filed 02/09/21 Page 4 of 6



14.   Attached as Exhibits 9, 10, and 11 are the true and correct copies of the

      Police Department Arrest and Incident/Investigation Reports of the incident related

      to Doe’s sex offense;

15.   Attached as Exhibits 12, 13, and 14 are true and correct copies of the other

      jurisdiction’s statute for crimes against nature from the date of the underlying

      conviction and sex crimes in Idaho that require registration;

16.   Attached as Exhibit 15 is a true and correct copy of the Interoffice Memo dated

                        addressed to Leila McNeill, BCI Bureau Chief, that lists the

      documentation that was gathered and considered in determining Doe’s possible

      duty to register as a sex offender in Idaho;

17.   When I received the records for John Doe from my staff, like all substantially

      equivalent determinations, I reviewed them and agreed that Doe’s statute of

      conviction was a near-exact match to Idaho’s Crime Against Nature statute, a

      registerable offense in Idaho and I determined that the recommendation by SOR

      staff to Bureau Chief McNeill was appropriate;

18.   Additionally, review of the police reports, charging documents for the offense he

      was convicted of, and the Judgment did not give any indication that this could have

      been a consensual sex act;

19.   In my review of substantially equivalent write-ups, I look for any other issues or

      areas that may need clarification, additional documentation, or further analysis. If

      an issue comes up, I consult with Bureau Chief McNeill and we may decide that

      the issue requires legal review in which case one or both of us will consult with one

      of the Deputy Attorneys General assigned to the SOR;
Case 1:20-cv-00452-BLW Document 25-4 Filed 10/30/20 Page 5 of 6
Case 9:20-cv-00178-DLC Document 20-2 Filed 02/09/21 Page 5 of 6



20.   For example, in the past I was advised by counsel for the SOR that Idaho does not

      have a statute that is substantially equivalent to an out of state conviction where the

      crime is a sexual act between two consenting adults, in that case the SOR would

      determine that the out of state offender would not have to register in Idaho;

21.   Upon completion of my review, I sent the S.E. write-up to BCI Bureau Chief Leila

      McNeill who ultimately issued a decision on substantial equivalency for Doe

      entitled Notice of Duty to Register and Agency’s Findings of Fact, Conclusions of

      Law, and Declaratory Ruling Regarding Sex Offender Registration dated

               .

22.   Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of

      the United States of America that the foregoing is true and correct.

DATED this 30th day of October, 2020.

                                              /s/ Carol Redding
                                             Carol Redding
        Case 1:20-cv-00452-BLW Document 25-4 Filed 10/30/20 Page 6 of 6
        Case 9:20-cv-00178-DLC Document 20-2 Filed 02/09/21 Page 6 of 6



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 30, 2020 I filed electronically the foregoing with the
Clerk of the Court using the CMF/ECF filing system that served a true and correct copy of the
foregoing to the CMF/ECF participants listed below:

Richard Eppink
American Civil Liberties Union of Idaho Foundation
REppink@acluidaho.org

Debra Groberg
Nevin, Benjamin, McKay & Bartlett, LLP
dgroberg@nbmlaw.com

Matthew Strugar
Law Office of Matthew Strugar
Matthew@matthewstrugar.com

Attorneys for Plaintiff

                                                     /s/ Leslie M. Hayes
                                                         Leslie M. Hayes
